DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 1 February 2022, which papers have been made of record.
Claims 1-19 are currently presented for examination, of which claims 14-19 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term “Resistance Spot Riveter (RSRTM)”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The examiner notes that no reference is made to the source or holder of the mark.  The examiner recommends reciting "Resistance Spot Riveter (RSRTM)" a mark registered to Howmet Aerospace Inc. of Pittsburgh, Pennsylvania.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: A tensioner in claim 5 and a rivet dispenser reloading system in claim 8. The tensioner is described at paragraph [0052] as reference number 108, further the tensioner is described as comprising a protrusion.  The rivet dispenser reloading system is described at paragraph [0052] as not being shown, and no clear description is made to the geometry or structure of the reloading system.
Examiner’s note: The rivet dispenser reloading system is understood to not be positively recited. Accordingly, although it is unclear what the structure of the rivet dispenser reloading system includes, no rejection under 35 USC 112(2) is currently being presented. In the event that Applicant believes that the rivet dispenser reloading system is positively required, the examiner reserves the right to present rejections under 35 USC 112(2) or second paragraph for failing to present adequate support for the structure recited.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0354872 to Koscielski et al. (hereinafter “Koscielski”) in view of United States Patent 6,796,454 to Matthews et al. (hereinafter “Matthews”).
Koscielski teaches a rivet dispenser system (34) comprising: a rivet receiving member (34; see Fig. 6A) defining a channel therein (see paragraph [0071]), and configured to receive rivets (see paragraph [0045]); and a seat member (between jaws communicating with an end portion (at position F, compare with position F2; see paragraph [0070) and configured to selectively engage with a rivet holder (at 44; see paragraph [0055]) of a resistance spot rivet welding apparatus (32) and introduce a single rivet to the rivet holder at one time (see paragraph [0055]).
Koscielski is silent regarding the geometry of the channel, which is not shown in detail.  Koscielski does not explicitly disclose that the channel includes a curved region, a first port, and a second port.
However, it is known in the art of rivet delivery systems to provide a channel having a curved region, a first port, and a second port.
For example, Matthews teaches a rivet delivery system (see Fig. 37a) comprising a channel (461, 462) which delivers a rivet to a seat (at 464).  The channel includes a first port (see Fig. 37a; upper/free end of channel) which is configured to receive rivets (see Col. 22, lines 18-24) and a second port (at portion 460) configured to dispense rivets (50; Col. 22, lines 33-36). The channel (see Fig. 37a) is illustrated as having a curved region and transports rivets from the first port (upper, free end) to the second port in series arrangement (see Fig. 37a).  The rivets (50) illustrated pass in a preselected orientation (rivet heads pass through T-shaped portion of channel in illustrated orientation).  Matthews teaches that the rivet delivery system delivers a single rivet at a time (see Col. 22, lines 57-61) and that the rivet delivery system can be used in any situation where it is necessary to separate a single rivet from a queue for transfer.
It would have been obvious to one having ordinary skill in the art to modify the rivet delivery device taught by Koscielski to use another and conventional rivet delivery 
Thus, the combination of Koscielski and Matthews teaches the limitations of claim 1.
Regarding claim 2, the combination of Koscielski and Matthews teaches the limitations of claim 1, and further Matthews teaches an actuation member (465) configured to move a rivet (50) independently of the seat member (at 464).
Regarding claim 3, the combination of Koscielski and Matthews teaches the limitations of claim 2, and further Matthews teaches that the actuation member comprises a lever (465) and a piston (657; see Fig. 47 and equivalent rivet delivery mechanism 651; Col. 25, lines 25-35) in communication with the lever (see Fig. 46).
Regarding claim 4, the combination of Koscielski and Matthews teaches the limitations of claim 3, and further Matthews teaches that the lever (465) comprises a protrusion (at terminal end of lever; see Fig. 37d) configured to inhibit additional rivets (50) from advancing from the second port onto the seat member (at 464).
Regarding claim 5, the combination of Koscielski and Matthews teaches the limitations of claim 1, and further Matthews teaches a pusher mechanism which urges rivets from a rivet source toward the riveting device (see Col. 9, lines 25-27) which may also be construed as a tensioner. Further, Matthews teaches that the apparatus 
Regarding claim 6, the combination of Koscielski and Matthews teaches the limitations of claim 5, and further Matthews teaches that the tensioner (463) further comprises a finger configured to extend into the channel and retract from the channel (see Figs. 37b and 37d).
Regarding claim 7, the combination of Koscielski and Matthews teaches the limitations of claim 5, and further Matthews teaches a secondary channel (360a, 360b; see Fig. 29) in communication with the channel (361, equivalent of channel 461). A tensioner (362; see Fig. 29) is configured to move into the secondary channel (see Fig. 29) to enable rivets to be received by the channel (see Col. 19, lines 22-44) to allow rivets to be received in the channel from the secondary channel.
Regarding claim 8, the combination of Koscielski and Matthews teaches the limitations of claim 5, and further Matthews teaches that the tensioner (463) comprises a protrusion (flexible free end portion) suitable to engage a rivet dispenser reloading system to move the tensioner within the channel (461, 462).  The examiner notes that the rivet dispenser reloading system is understood to not be positively required, and whether a protrusion is suitable to engage with such a system depends on the geometry of the reloading system and how it can be engaged.
Examiner’s note: 
Regarding claim 9, the combination of Koscielski and Matthews teaches the limitations of claim 1, and further Matthews teaches a drive unit (402; see Fig. 32) comprising a first linkage (upper vertically extending linkage in Fig. 32) and a second linkage (lower vertically extending linkage in Fig. 32) pivotally connected to the rivet receiving member (channel 6; equivalent of channel 462) which moves the receiving member (equivalent channel 6) along a path between a first position and a second position (compare Figs. 32 and 33).  
Regarding claim 10, the combination of Koscielski and Matthews teaches the limitations of claim 9, and further Matthews teaches that the path is arc shaped (see Figs. 32 and 33, movement of channel equivalent 6 defines a portion of an arc).
Regarding claim 11, the combination of Koscielski and Matthews teaches the limitations of claim 9, and further Matthews teaches a bar linkage (402) comprising the first linkage (upper vertically extending linkage in Fig. 32) and the second linkage (lower vertically extending linkage in Fig. 32), a main carriage (left pivot member, unnumbered; see Fig. 32) connecting the first linkage and the second linkage (see Fig. 32); a secondary carriage (right pivot member, unnumbered; see Fig. 32) connecting the first linkage and the second linkage; and an actuator configured to move at least one of the main carriage and the second carriage (401).
Regarding claim 12, the combination of Koscielski and Matthews teaches the limitations of claim 11, and further Matthews teaches a spring (386; see Fig. 31a) connected to the main carriage (connected to channel 6, and thus connected to connected carriage members) to urge the rivet receiving member into the first position 
Regarding claim 13, the combination of Koscielski and Matthews teaches the limitations of claim 1, and further Matthews teaches a rivet sensor configured to determine the quality of rivets in the channel (see Col. 22, lines 2-4).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent 6,692,213 to Butler teaches a rivet delivery apparatus for delivering rivets singly to a riveting apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/26/2022